DETAILED ACTION
Preliminary Amendment 
1.	The preliminary amendments filed on November 7, 2019 and August 3, 3020 have been entered. The claims pending in this application are claims 1-13, 15, 16, 18, 22, 27, 31, and 32. 

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-13, 15, 16, 18, 31, and 32, drawn to a method for determining the presence of a copy number imbalance in genomic DNA of a test sample, classified in CPC C12Q1/6837. 
II. 	Claim 22, drawn to a library of reference array data sets stored in a processor, classified in CPC G06F 17/18. 
III.	Claim 27, drawn to a kit, classified in CPC B01L 2200/10. 
3.	The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed.  For example, the search required for Group I such as step b) in claim 1 is not required for Group II while the search required for Group II such as item (a) in claim 22 is not required for Group I. 
Groups I and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed.  For example, the search required for Group I such as step b) in claim 1 is not required for Group II while the search required for Group III such as a kit in claim 27 is not required for Group I. 
Groups II and III are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed.  For example, the search required for Group II such as item (a) in claim 22 is not required for Group III while the search required for Group III such as a kit in claim 27 is not required for Group II. 
4.	Group I contains claims directed to the following patentably distinct species: 
(1)	the labeled first reference DNA is from a male animal of a first species and the labeled second reference DNA is from a female animal of the first species (claim 5)
(2)	 the labeled first reference DNA and the labeled second reference DNA comprises a mixture of DNA from a male and from a female of a same species of animal (claim 6)
The species are independent or distinct because these species are directed to different labeled first reference DNAs and different labeled second reference DNA which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1-4, 7-13, 15, 16, 18, 31, and 32. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) and (2) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
5.	Group I further contains claims directed to the following patentably distinct species: 
(3)	determining an aneuploidy status of a human polar body based on the copy number estimate (claim 12)
(4)	determining an aneuploidy status of a human embryo based on the copy number estimate (claims 12 and 13). 
The species are independent or distinct because these species are directed to an aneuploidy status of different samples. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1-11, 15, 16, 18, 31, and 32. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (3) and (4) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
6.	Group I further contains claims directed to the following patentably distinct species: 
(5)	the sample is a polar body (claim 32)
(6)	the sample is an embryo (claim 32)
The species are independent or distinct because these species are directed to different samples which have different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1-13, 15, 16, 18, and 31. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (5) and (6) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 16, 2021